Exhibit 10.20

[g108981kg01i001.jpg]AIR COMMERCIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE – NET
(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)

1.             Basic Provisions (“Basic Provisions”).

1.1           Parties: This Lease (“Lease”), dated for reference purposes only
March 6, 2007, is made by and between VRS Chatsworth LLC, a Virginia limited
liability company (“Lessor”) and Natrol, Inc., a Delaware corporation
(“Lessee”), (collectively the “Parties,” or individually a “Party”).

1.2           Premises: That certain real property, including all improvements
therein or to be provided by Lessor under the terms of this Lease, and commonly
known as 21411 Prairie Street, located in the County of Los Angeles, State of
California and generally described as (describe briefly the nature of the
property and, if applicable, the “Project”, if the property is located within a
Project) an approximately 93,120 square foot concrete tilt-up industrial
building situated on approximately [insert land area] square feet of land, as
more particularly described on Exhibit 1 (which is incorporated herein by
reference) (“Premises”). (See also Paragraph 2)

1.3           Term: Five (5) years and Zero (0) months (“Original Term”)
commencing see Paragraph 51.1 (“Commencement Date”) and ending see Paragraph
51.2 (“Expiration Date”). As used in this Lease, “Term” shall mean the Original
Term and all extensions or renewals thereof. (See also Paragraph 3)

1.4           Early Possession: N/A (“Early Possession Date”). (See also
Paragraphs 3.2 and 3.3)

1.5           Base Rent: $61,459.00 per month (“Base Rent”), payable on the
first (1st) day of each month commencing on the Commencement Date. (See also
Paragraph 4)

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 53.

1.6           Base Rent and Other Monies Paid Upon Execution the Commencement
Date:

(a)           Base Rent: $ TBD for the period see Paragraph 51.3

(b)           Security Deposit: $61,459.00 (“Security Deposit”). (See also
Paragraph 5)

(c)           Association Fees: $N/A for the period

(d)           Other: $ TBD for Lessor’s Reimbursable Expenses as provided in
Paragraph 51.3.

(e)           Total Due Upon Execution of this Lease: $see Paragraph 51.3.

1.7           Agreed Use: warehousing, light manufacturing of non-hazardous
consumer products, and/or offices. (See also Paragraph 6)

1.8           Insuring Party: Lessor is the “Insuring Party” unless otherwise
stated herein. (See also Paragraph 8)

1.9           Real Estate Brokers: (See also Paragraph 15)

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

o
                                                                           represents
Lessor exclusively ( “Lessor’s Broker”);

o
                                                                           represents
Lessee exclusively (“Lessee’s Broker”); or

x CB Richard Ellis, Inc. (Bennett Robinson) represents both Lessor and Lessee (
“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor Pursuant to the Purchase Contract (as defined in Paragraph
51.1), Lessee shall pay to the Broker the fee agreed to in their separate
written agreement (or if there is no such agreement, the sum of or % of the
total Base Rent) for the brokerage services rendered by the Brokers in
connection with the Purchase Contract and the Original Term of this Lease.
Lessor and Brokers have entered into a separate written agreement with respect
to the payment of commissions due, if any, for periods after the Original Term.

1.10         Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)

1.11         Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:

x an Addendum consisting of Paragraphs 51 through 55.28                    ;

o a plot plan depicting the Premises;

o a current set of the Rules and Regulations;

o a Work Letter;

x other (specify): Exhibit 1 (legal description of Premises) and Exhibit 2
(Alterations required to be removed by Lessee upon surrender).

 

INITIALS

 

INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM STN-8-5/05E

 

1


--------------------------------------------------------------------------------


2.             Premises.

2.1           Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Note: Lessee is advised to verify the
actual size prior to executing this Lease.

2.2           Condition. Lessor shall deliver the Premises to Lessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs ( “Start Date”), and, so long as the required service
contracts described in Paragraph 7.1(b) below are obtained by Lessee and in
effect within thirty days following the Start Date, warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems ( “HVAC”), loading doors, sump pumps, if any, and all other
such elements in the Premises, other than those constructed by Lessee, shall be
in good operating condition on said date, that the structural elements of the
roof, bearing walls and foundation of any buildings on the Premises (the
“Building”) shall be free of material defects, and that the Premises do not
contain hazardous levels of any mold or fungi defined as toxic under applicable
state or federal law. If a non-compliance with said warranty exists as of the
Start Date, or if one of such systems or elements should malfunction or fail
within the appropriate warranty period, Lessor shall, as Lessor’s sole
obligation with respect to such matter, except as otherwise provided in this
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non-compliance, malfunction or
failure, rectify same at Lessor’s expense. The warranty periods shall be as
follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to the
remaining systems and other elements of the Building. If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee’s sole cost and expense. Certain Definitions: As used in this
Lease, (a) “Start Date” shall mean the Commencement Date or the Early Possession
Date, whichever first Occurs, (b) “HVAC” shall mean the heating, ventilating and
air conditioning systems of the Premises, (c) “Building” shall mean the building
on the Premises, and (d) “Applicable Requirements” shall mean building codes,
applicable laws, covenants or restrictions of record, regulations and
ordinances.

2.3           Compliance. Lessor warrants that to the best of its knowledge the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances ( “Applicable
Requirements” ) that were in effect at the time that each improvement, or
portion thereof, was constructed. Said warranty does not apply to the use to
which Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 50), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the Applicable Requirements, and especially the
zoning, are appropriate for Lessee’s intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such non-compliance, rectify the same at Lessor’s expense. If
Lessee does not give Lessor written notice of a non-compliance with this
warranty within 6 months following the Start Date, correction of that
non-compliance shall be the obligation of Lessee at Lessee’s sole cost and
expense. If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises and/or Building, the remediation of any Hazardous
Substance not caused by Lessee or the Lessee Parties either before or after the
Commencement Date , or the reinforcement or other physical modification of the
Unit, Premises and/or Building ( “Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years 12 months of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and an amount equal to 6 months’ Base Rent. If Lessee elects termination, Lessee
shall immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
such costs pursuant to the provisions of Paragraph 7.1(d); provided, however,
that if such Capital Expenditure is required during the last 2 years of this
Lease or if Lessor reasonably determines that it is not economically feasible to
pay its share thereof, Lessor shall have the option to terminate this Lease upon
90 days prior written notice to Lessee unless Lessee notifies Lessor, in
writing, within 10 days after receipt of Lessor’s termination notice that Lessee
will pay for such Capital Expenditure. If Lessor does not elect to terminate,
and fails to tender its share of any such Capital Expenditure, Lessee may
advance such funds and deduct same, with Interest, from Rent until Lessor’s
share of such costs have been fully paid. If Lessee is unable to finance
Lessor’s share, or if the balance of the Rent due and payable for the remainder
of this Lease is not sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to terminate this Lease upon 30 days written notice
to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.

2.4           Acknowledgements. Lessee acknowledges that: (a) it has been
advised by Lessor and/or Brokers to satisfy itself with respect to the condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

2.5           Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately

2


--------------------------------------------------------------------------------


prior to the Start Date Lessee was the owner or occupant of the Premises. In
such event, Lessee shall be responsible for any necessary corrective work.

3.             Term.

3.1           Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

3.2           Early Possession. If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession. All other terms of this Lease
(including but not limited to the obligations to pay Real Property Taxes and
insurance premiums and to maintain the Premises) shall be in effect during such
period. Any such early possession shall not affect the Expiration Date.

3.3           Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease. Lessee shall not,
however, be obligated to pay Rent or perform its other obligations until Lessor
delivers possession of the Premises and any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of delivery of possession
and continue for a period equal to what Lessee would otherwise have enjoyed
under the terms hereof, but minus any days of delay caused by the acts or
omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. If possession of the Premises is not delivered within
120 days after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, in writing.

3.4           Lessee Compliance. Lessor shall not be required to deliver
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

4.             Rent.

4.1.          Rent Defined. All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2           Payment. Lessee shall unconditionally cause payment of Rent to be
received by Lessor in lawful money of the United States, without offset or
deduction (except as specifically permitted in this Lease), on or before the day
on which it is due. All monetary amounts shall be rounded to the nearest whole
dollar. In the event that any invoice prepared by Lessor is inaccurate such
inaccuracy shall not constitute a waiver and Lessee shall be obligated to pay
the amount set forth in this Lease. Rent for any period during the term hereof
which is for less than one full calendar month shall be prorated based upon the
actual number of days of said month. Payment of Rent shall be made to Lessor at
its address stated herein or to such other persons or place as Lessor may from
time to time designate in writing. Acceptance of a payment which is less than
the amount then due shall not be a waiver of Lessor’s rights to the balance of
such Rent, regardless of Lessor’s endorsement of any check so stating. In the
event that any check, draft, or other instrument of payment given by Lessee to
Lessor is dishonored for any reason, Lessee agrees to pay to Lessor the sum of
$25 in addition to any Late Charge and Lessor, at its option, may require all
future Rent be paid by cashier’s check. Payments will be applied first to
accrued late charges and attorney’s fees, second to accrued interest, then to
Base Rent and Common Area Operating Expenses, and any remaining amount to any
other outstanding charges or costs.

4.3           Association Fees. In addition to the Base Rent, Lessee shall pay
to Lessor each month an amount equal to any owner’s association or condominium
fees levied or assessed against the Premises. Said monies shall be paid at the
same time and in the same manner as the Base Rent.

5.             Security Deposit. Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional moneys with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.

6.             Use.

6.1           Use. Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
guide, signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any

3


--------------------------------------------------------------------------------


written request for a modification of the Agreed Use , so long as the same will
not impair the structural integrity of the improvements on the Premises , is not
a part of the “adult entertainment” industry or involves the use of Hazardous
Substances not previously approved by Lessor pursuant to Paragraph 55.12 or
otherwise permitted in accordance with Paragraph 6.2(a) (with regard to
Permitted Hazardous Substances) or the mechanical or electrical systems therein,
and/or is not significantly more burdensome to the Premises. If Lessor elects to
withhold consent, Lessor shall within 7 10 business days after such request give
written notification of same, which notice shall include an explanation of
Lessor’s objections to the change in the Agreed Use.

6.2           Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use described on the
HazMat Certificate, ordinary office supplies (copier toner, liquid paper, glue,
etc.) and common household cleaning materials, so long as such use is in
compliance with all Applicable Requirements, is not a Reportable Use, and does
not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor
(collectively, the “Permitted Hazardous Substances”). In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises, whether prior to or
after the Commencement Date, by or for Lessee or Lessee’s employees, agents,
invitees, Affiliates, assignees, sublessees, successors and assigns
(collectively, the “Lessee Parties”), or any third party (provided, however,
that Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substance under the Premises from adjacent properties
not caused or contributed to by Lessee or the Lessee Parties). Lessee’s
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy not caused or contributed to, whether prior
to or after the Commencement Date, by Lessee or the Lessee Parties or which are
caused by the gross negligence or willful misconduct of Lessor, its agents or
employees. Lessor’s obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease.

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee’s occupanc, unless such remediation
measure is required as a result of Lessee’s or any of the Lessee Parties’ use
(including “Alterations”, as defined in paragraph 7.3(a) below) of the Premises,
or as a result of any Hazardous Substance Condition caused or contributed to by
Lessee, whether prior to or after the Commencement Date, in which event Lessee
shall be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.

(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1(e)) occurs during the term of this Lease, unless Lessee or a Lessee Party is
legally responsible therefor under the provisions of this Lease (in which case
Lessee shall make the investigation and remediation thereof required by the
Applicable Requirements and this Lease shall continue in full force and effect,
but subject to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor
may, at Lessor’s option, either (i) investigate and remediate such Hazardous
Substance Condition, if required, as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) if the estimated cost to remediate such condition exceeds 12 9 times the
then monthly Base Rent or $100,000, whichever is greater, give written

4


--------------------------------------------------------------------------------


notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor’s desire to
terminate this Lease as of the date 60 days following the date of such notice.
In the event Lessor elects to give a termination notice, Lessee may, within 10
days thereafter, give written notice to Lessor of Lessee’s commitment to pay the
amount by which the cost of the remediation of such Hazardous Substance
Condition exceeds an amount equal to 12 9 times the then monthly Base Rent or
$100,000, whichever is greater. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days following such commitment. In such
event, this Lease shall continue in full force and effect, and Lessor shall
proceed to make such remediation as soon as reasonably possible after the
required funds are available. If Lessee does not give such notice and provide
the required funds or assurance thereof within the time provided, this Lease
shall terminate as of the date specified in Lessor’s notice of termination.

6.3           Lessee’s Compliance with Applicable Requirements. Except as
otherwise provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the such Requirements, without regard to whether
such Requirements are now in effect or become effective after the Start Date.
Lessee shall, within 10 days after receipt of Lessor’’s written request, provide
Lessor with copies of all permits and other documents, and other information
evidencing Lessee’s compliance with any Applicable Requirements specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving the failure of
Lessee or the Premises to comply with any Applicable Requirements. Likewise,
Lessee shall immediately give written notice to Lessor of: (i) any water damage
to the Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4           Inspection; Compliance. Lessor and Lessor’’s “Lender” (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times after
reasonable telephonic notice, subject to Lessor’s compliance with Lessee’s
security requirements, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Lessee with this Lease. Lessee shall be
entitled to have its representatives accompany Lessor, its Lender and their
consultants on the Premises. The cost of any such inspections shall be paid by
Lessor, unless a violation of Applicable Requirements by Lessee, or a Hazardous
Substance Condition (see paragraph 9.1) caused by Lessee is found to exist or be
imminent, or the inspection is requested or ordered by a governmental authority.
In such case, Lessee shall upon request reimburse Lessor for the cost of such
inspection, so long as such inspection is reasonably related to the violation or
contamination. In addition, Lessee shall provide copies of all relevant material
safety data sheets ( MSDS) to Lessor within 10 days of the receipt of a written
request therefor.

7.             Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.

7.1           Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (interior and
exterior), foundations, ceilings, roofs, roof drainage systems, floors, windows,
doors, plate glass, skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in, on, or adjacent to
the Premises. Lessee, in keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, specifically
including the procurement and maintenance of the service contracts required by
Paragraph 7.1(b) below. Lessee’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition (including, e.g. graffiti
removal) consistent with the exterior appearance of other similar facilities of
comparable age and size in the vicinity, including, when necessary, the exterior
repainting of the Building.

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection, (iv)
landscaping and irrigation systems, (v) roof covering and drains, (vi)
clarifiers. (vii) basic utility feed to the perimeter of the Building , and
(viii) any other equipment, if reasonably required by Lessor. However, Lessor
reserves the right, upon notice to Lessee, to procure and maintain any or all of
such service contracts, and Lessee shall reimburse Lessor, upon demand, for the
cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month) 120 (i.e., 1/120th of the cost per month) with respect to
replacement of the roof, and 84 (i.e., 1/84th of the cost per month) with
respect to all other capital replacements. Lessee shall pay interest on the
unamortized balance (at a rate equal to the lesser of ten percent (10%) per
annum or the maximum lawful amount) but may prepay its obligation at any time.

7.2           Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 7.1(d) (Replacement), 9 (Damage or Destruction) ,
and 14 (Condemnation), and 55.16 (Performance of Certain Work by Lessor), it is
intended by the Parties hereto that Lessor have no obligation, in any manner
whatsoever, to repair and maintain the Premises, or the equipment therein, all
of which obligations are

5


--------------------------------------------------------------------------------


intended to be that of the Lessee. It is the intention of the Parties that the
terms of this Lease govern the respective obligations of the Parties as to
maintenance and repair of the Premises, and they expressly waive the benefit of
any statute now or hereafter in effect to the extent it is inconsistent with the
terms of this Lease.

7.3           Utility Installations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on installed or constructed within
the Premises after the Commencement Date. The term “Trade Fixtures” shall mean
Lessee’s machinery and equipment that can be removed without doing material
damage to the Premises. The term “Alterations” shall mean any modification of
the improvements, other than Utility Installations or Trade Fixtures, made to
the Premises after the Commencement Date, whether by addition or deletion.
“Lessee Owned Alterations and/or Utility Installations ” are defined as
Alterations and/or Utility Installations made by Lessee after the Commencement
Date that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Except as otherwise expressly provided in this Lease, Lessee shall
not make any Alterations or Utility Installations to the Premises without
Lessor’s prior written consent. Lessee may, however, make non-structural
Alterations and Utility Installations to the interior of the Premises (excluding
the roof) , and may install its Trade Fixtures, without such consent but upon
notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof or any existing structural
bearing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed a sum equal to 3 month’s Base Rent $200,000 in the aggregate or
a sum equal to one month’s Base Rent $50,000 in any one year. Notwithstanding
the foregoing, Lessee shall not make or permit any roof penetrations and/or
install anything on the roof without the prior written approval of Lessor.
Lessor may, as a precondition to granting such approval, require Lessee to
utilize a contractor chosen and/or approved by Lessor, such approval not to be
unreasonably withheld or delayed. Lessor may require the use of its contractor
if proposed Alterations affect the structural aspects of the Building or the
failure to do so will void a warranty applicable to the Premises. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with reasonably detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s six (6) months’ Base Rent, Lessor may condition
its consent upon Lessee providing a lien and completion bond in an amount equal
to 150% of the estimated cost of such Alteration or Utility Installation and/or
upon Lessee’s posting an additional Security Deposit with Lessor , said
additional Security Deposit (if any) to be returned to Lessee upon completion,
in the manner required under this Lease, of such work (including Lessor’s
receipt of final unconditional lien releases with respect thereto).

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

7.4           Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. Within 90 days prior to the expiration of the Term, Lessee shall
deliver a list of all Alterations and Utility Installations made to the Premises
after the Commencement Date, if any. Within 30 days following said delivery, By
delivery to Lessee of written notice from Lessor not earlier than 90 and not
later than 30 days prior to the end of the term of this Lease, Lessor may
require that any or all Lessee Owned Alterations or Utility Installations made
after the Commencement Date be removed by the expiration or termination of this
Lease. Provided Lessee timely delivers Lessor the notice described in the first
sentence of this Paragraph 7.4(b), Lessor’s failure to give the written notice
described in the second sentence of this Paragraph 7.4(b) within such time shall
constitute Lessor’s election that such Lessee Owned Alterations or Utility
Installations not be removed. If Lessee has constructed Alterations or Utility
Installations after the Commencement Date and fails to deliver to Lessor the
notice described in the first sentence of this Paragraph 7.4(b), Lessee shall be
required to remove all Alterations and Utility Installations constructed after
the Commencement Date and requested by Lessor within 30 days after the
expiration or earlier termination of this Lease. Notwithstanding the foregoing,
Lessee shall be obligated to remove all of its Trade Fixtures from the Premises,
as well as those Alterations and Utility Installations described in Exhibit 2
attached hereto and incorporated herein by reference. Lessor may require the
removal at any time of all or any part of any Lessee Owned Alterations or
Utility Installations made after the Commencement Date without the required
consent.

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, the same operating order, condition and
state of repair as existed on the Commencement Date, ordinary wear and tear
excepted. “Ordinary wear and tear” shall not include any damage or deterioration
that would have been prevented by good maintenance practice except to the extent
Lessor has elected to maintain any service contracts pursuant to Paragraph
7.1(b) above. Notwithstanding the foregoing, if this Lease is for 12 months or
less, then Lessee shall surrender the Premises in the same condition as
delivered to Lessee on the Start Date with NO allowance for ordinary wear and
tear. Lessee shall repair any damage occasioned by the installation, maintenance
or removal (whenever installed) of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee

6


--------------------------------------------------------------------------------


shall completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee or the Lessee Parties, whether before
or after the Commencement Date, or any third party (except Hazardous Substances
which were deposited via underground migration from areas outside of the
Premises, or if applicable, the Premises) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to timely vacate the Premises pursuant to this Paragraph 7.4(c) without
the express written consent of Lessor shall constitute a holdover under the
provisions of Paragraph 26 below.

8.             Insurance; Indemnity.

8.1           Payment For Insurance. Lessee shall pay for all insurance required
under this Lease. Paragraph 8 except to the extent of the cost attributable to
liability insurance carried by Lessor under Paragraph 8.2(b) in excess of
$2,000,000 per occurrence. Premiums for policy periods commencing prior to or
extending beyond the Lease term shall be prorated to correspond to the Lease
term. Payment shall be made by Lessee to Lessor within 10 days following receipt
of an invoice. See Paragraph 55.27.

8.2           Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 $2,000,000 per occurrence with an annual aggregate of not
less than $2,000,000 $5,000,000; provided, however, that Lessee may provide such
coverage through a combination of primary and excess or “umbrella” coverage so
long as the same covers all damages and the form is approved by Lessor in its
reasonable discretion. Lessor hereby approves of the liability insurance
maintained by Lessee as of the Commencement Date. Lessee shall add Lessor as an
additional insured by means of an endorsement at least as broad as the Insurance
Service Organization’s “Additional Insured-Managers or Lessors of Premises” and
“Amendment of the Pollution Exclusion” Endorsements and coverage shall also be
extended to include damage caused by heat, smoke or fumes from a hostile fire.
The policy shall not contain any intra-insured exclusions as between insured
persons or organizations, but shall include coverage for liability assumed under
this Lease as an “insured contract” for the performance of Lessee’s indemnity
obligations under this Lease. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its insurance shall be primary to and not contributory with any similar
insurance carried by Lessor, whose insurance shall be considered excess
insurance only.

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

8.3           Property Insurance - Building, Improvements and Rental Value.

(a) Building and Improvements. The Insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. If Lessor is the Insuring Party, however,
Lessee Owned Alterations and Utility Installations made after the Commencement
Date, Trade Fixtures, and Lessee’s personal property shall be insured by Lessee
under Paragraph 8.4 rather than by Lessor. If the coverage is available and
commercially appropriate, such policy or policies shall insure against all risks
of direct physical loss or damage (except the perils of flood and/or earthquake
unless required by a Lender), including coverage for debris removal and the
enforcement of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $1 0,000 per occurrence, and Lessee shall
be liable for such deductible amount in the event of an Insured Loss. Lessor may
satisfy such coverage requirements with blanket policies, so long as the same
otherwise provides the coverage to the Premises required under this Lease.

(b) Rental Value. The Insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.

(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

8.4           Lessee’s Property; Business Interruption Insurance ; Workers
Compensation Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $10,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. By way of
example, and not limitation, such policies shall provide protection against any
peril included within the classification “fire and extended coverage”, against
vandalism and malicious mischief, theft, and sprinkler leakage. Lessee shall
provide Lessor with written evidence that such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

7


--------------------------------------------------------------------------------


(d) Workers Compensation Insurance. Lessee shall, at all times during the term
hereof, maintain in effect workers’ compensation insurance as required by
applicable law.

8.5           Insurance Policies. Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a “General
Policyholders Rating” of at least A-, X VI, as set forth in the most current
issue of “Best’s Insurance Guide”, or such other rating as may be required by a
Lender. Notwithstanding the foregoing, Lessor hereby approves of Lessee’s
insurance carriers providing such coverage as of the Commencement Date. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.

8.6           Waiver of Subrogation. Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

8.7           Indemnity. Except for Lessor’s gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be defended or indemnified.

8.8           Exemption of Lessor and its Agents from Liability. Notwithstanding
Except to the extent caused by the gross negligence or breach of this Lease by
Lessor or its agents, neither Lessor nor its agents shall be liable under any
circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, (ii) any damages arising from any act or
neglect of any other tenant of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or (iii)
injury to Lessee’s business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee’s sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8.

8.9           Failure to Provide Insurance. Lessee Each Party acknowledges that
any failure on its part to obtain or maintain the insurance required herein will
expose Lessor the other Party to risks and potentially cause Lessor it to incur
costs not contemplated by this Lease , the extent of which will be extremely
difficult to ascertain. Accordingly, for any month or portion thereof that
Lessee does not maintain the required insurance and/or does not provide Lessor
with the required binders or certificates evidencing the existence of the
required insurance, the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater. The parties agree that such increase in
Base Rent represents fair and reasonable compensation for the additional
risk/costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance. Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

9.             Damage or Destruction.

9.1           Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which can reasonably be repaired in 6 9 months
or less from the date of the damage or destruction. Lessor shall notify Lessee
in writing within 30 60 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total. Notwithstanding the foregoing,
Premises Partial Damage shall not include damage to windows, doors, and/or other
similar items which Lessee has the responsibility to repair or replace pursuant
to the provisions of Paragraph 7.1.

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 9 months or less from
the date of the damage or destruction. Lessor shall notify Lessee in writing
within 30 60 days from the date of the damage or destruction as to whether or
not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures and those portions of the Premises required to be restored by
Lessee prior to its surrender of the Premises, as described in Exhibit 2, which
was caused by an event required to be covered by the insurance described in
Paragraph 8.3(a), irrespective of any deductible amounts or coverage limits
involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

9.2           Partial Damage - Insured Loss. If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor’s

8


--------------------------------------------------------------------------------


expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations and Utility Installations , and not those portions of the Premises
required to be restored by Lessee prior to its surrender of the Premises, as
described in Exhibit 2 ) as soon as reasonably possible and this Lease shall
continue in full force and effect; provided, however, that Lessee shall, at
Lessor’s election, make the repair of any damage or destruction the total cost
to repair of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall , subject to Paragraph 55.26, promptly contribute the
shortage in proceeds (except as to the deductible which is Lessee’s
responsibility) as and when required to complete said repairs. In the event,
however, such shortage was due to the fact that, by reason of the unique nature
of the improvements, full replacement cost insurance coverage was not
commercially reasonable and available, Lessor shall have no obligation to pay
for the shortage in insurance proceeds or to fully restore the unique aspects of
the Premises unless Lessee provides Lessor with the funds to cover same, or
adequate assurance thereof, within 10 days following receipt of written notice
of such shortage and request therefor. If Lessor receives said funds or adequate
assurance thereof within said 10 day period, the party responsible for making
the repairs shall complete them as soon as reasonably possible and this Lease
shall remain in full force and effect. If such funds or assurance are not
received, Lessor may nevertheless elect by written notice to Lessee within 10
days thereafter to: (i) make such restoration and repair as is commercially
reasonable with Lessor paying any shortage in proceeds, in which case this Lease
shall remain in full force and effect, or (ii) have this Lease terminate 30 days
thereafter. Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction. Premises Partial
Damage due to flood or earthquake , the cost of repair of which exceeds
$100,000, shall be subject to Paragraph 9.3, notwithstanding that there may be
some insurance coverage, but the net proceeds of any such insurance shall be
made available for the repairs if made by either Party.

9.3           Partial Damage - Uninsured Loss. If a Premises Partial Damage that
is not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 120 days following the date of such
notice. In the event Lessor elects to terminate this Lease, Lessee shall have
the right within 10 days after receipt of the termination notice to give written
notice to Lessor of Lessee’s commitment to pay for the repair of such damage
without reimbursement from Lessor. Lessee shall provide Lessor with said funds
or satisfactory assurance thereof within 30 days after making such commitment.
In such event this Lease shall continue in full force and effect, and Lessor
shall proceed to make such repairs as soon as reasonably possible after the
required funds are available. If Lessee does not make the required commitment,
this Lease shall terminate as of the date specified in the termination notice.

9.4           Total Destruction. Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

9.5           Damage Near End of Term. If at any time during the last 6 12
months of this Lease there is damage for which the cost to repair exceeds one
month’s three months’ Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 90 days following the date of occurrence of
such damage by giving a written termination notice to Lessee within 30 days
after the date of occurrence of such damage. Notwithstanding the foregoing, if
Lessee at that time has an exercisable option to extend this Lease or to
purchase the Premises, then Lessee may preserve this Lease by, (a) exercising
such option and (b) providing Lessor with any shortage in insurance proceeds (or
adequate assurance thereof) needed to make the repairs on or before the earlier
of (i) the date which is 10 days after Lessee’s receipt of Lessor’s written
notice purporting to terminate this Lease, or (ii) the day prior to the date
upon which such option expires. If Lessee duly exercises such option during such
period and provides Lessor with funds (or adequate assurance thereof) to cover
any shortage in insurance proceeds, Lessor shall, at Lessor’s commercially
reasonable expense, repair such damage as soon as reasonably possible and this
Lease shall continue in full force and effect. If Lessee fails to exercise such
option and provide such funds or assurance during such period, then this Lease
shall terminate on the date specified in the termination notice and Lessee’s
option shall be extinguished.

9.6           Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired , but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

9.7           Termination; Advance Payments. Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s
Security Deposit as has not been, or is not then required to be, used by Lessor.

9.8           Waive Statutes. Lessor and Lessee agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

10.           Real Property Taxes.

10.1         Definition. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor’s right to other income therefrom, and/or Lessor’s

9


--------------------------------------------------------------------------------


business of leasing, by any authority having the direct or indirect power to tax
and where the funds are generated with reference to the Building address and
where the proceeds so generated are to be applied by the city, county or other
local taxing authority of a jurisdiction within which the Premises are located.
Real Property Taxes shall also include any tax, fee, levy, assessment or charge,
or any increase therein: (i) imposed by reason of events occurring during the
term of this Lease, including but not limited to, a change in the ownership of
the Premises, and (ii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease.

10.2         Payment of Taxes. In addition to Base Rent, Lessee shall pay to
Lessor an amount equal to the Real Property Tax installment due at least 20 days
prior to the applicable delinquency date. If any such installment shall cover
any period of time prior to Lessee’s occupancy, or after the expiration or
termination of this Lease, Lessee’s share of such installment shall be prorated.
In the event Lessee incurs a late charge on any Rent payment, Lessor may
estimate the current Real Property Taxes, and require that such taxes be paid in
advance to Lessor by Lessee monthly in advance with the payment of the Base
Rent. Such monthly payments shall be an amount equal to the amount of the
estimated installment of taxes divided by the number of months remaining before
the month in which said installment becomes delinquent. When the actual amount
of the applicable tax bill is known, the amount of such equal monthly advance
payments shall be adjusted as required to provide the funds needed to pay the
applicable taxes. If the amount collected by Lessor is insufficient to pay such
Real Property Taxes when due, Lessee shall pay Lessor, upon demand, such
additional sum as is necessary. Advance payments may be intermingled with other
moneys of Lessor and shall not bear interest. In the event of a Breach by Lessee
in the performance of its obligations under this Lease, then any such advance
payments may be treated by Lessor as an additional Security Deposit but if
Lessee is not in Breach, applied to the payment of Real Property Taxes when due,
and Lessee’s obligations with respect thereto shall be deemed to have been
satisfied to the extent thereof.

10.3         Joint Assessment. If the Premises are not separately assessed,
Lessee’s liability shall be an equitable proportion of the Real Property Taxes
for all of the land and improvements included within the tax parcel assessed,
such proportion to be conclusively determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.

10.4         Personal Property Taxes. Lessee shall pay, prior to delinquency,
all taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee’s said property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee’s property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

11.           Utilities and Services. Lessee shall pay for all water, gas, heat,
light, power, telephone, trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon. If any such services
are not separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12.           Assignment and Subletting.

12.1         Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(d). Paragraph 13.1(c), or a
noncurable Breach without the necessity of any notice and grace period. If
Lessor elects to treat such unapproved assignment or subletting as a noncurable
Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30 days
written notice, increase the monthly Base Rent to 110% of the Base Rent then in
effect. Further, in the event of such Breach and rental adjustment, (i) the
purchase price of any option to purchase the Premises held by Lessee shall be
subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief and recovery of attorneys’ fees
as provided in this Lease.

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a diminimus de minimis portion of
the Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

(h) Subject to Paragraph 12.1(c), Lessee shall have the right to assign this
Lease or sublease some or all of the Premises without the need to obtain
Lessor’s consent (but upon written notice to Lessor), if such assignment or
sublease is to any person or entity who or which controls, is controlled by or
is under common control with Lessee, or which acquires all of Lessee’s assets
and operations at the Premises. Each of the foregoing assignees and sublessees
described in this Paragraph 12.1(h) shall be referred to as an “Affiliate”.

12.2         Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by

10


--------------------------------------------------------------------------------


such assignee or sublessee of the obligations of Lessee under this Lease, (ii)
release Lessee of any obligations hereunder, or (iii) alter the primary
liability of Lessee for the payment of Rent or for the performance of any other
obligations to be performed by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any , together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing where such consent is required hereunder.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

12.3         Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13.           Default; Breach; Remedies.

13.1         Default; Breach. A “Default” is defined as a failure by the Lessee
to comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business 5 calendar
days following written notice to Lessee.

(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 5 business days following written notice to
Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 42,
(viii) material safety data sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 15 business days
following written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee,

11


--------------------------------------------------------------------------------


the same is dismissed within 60 days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Lessee’s assets located at
the Premises or of Lessee’s interest in this Lease, where possession is not
restored to Lessee within 30 days; or (iv) the attachment, execution or other
judicial seizure of substantially all of Lessee’s assets located at the Premises
or of Lessee’s interest in this Lease, where such seizure is not discharged
within 30 days; provided, however, in the event that any provision of this
subparagraph is contrary to any applicable law, such provision shall be of no
force or effect, and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) So long as Lessor owns and Lessee leases those certain premises located at
9453 Owensmoutn Avenue, Chatsworth, California (the “Other Premises”), the
occurrence of a Breach under that certain Standard Industrial/Commercial
Multi-Tenant Lease - Net, of even date herewith, by and between Lessor and
Lessee, with respect to the Other Premises. If the performance of Lessee’s
obligations under this Lease is guaranteed: (i) the death of a Guarantor, (ii)
the termination of a Guarantor’s liability with respect to this Lease other than
in accordance with the terms of such guaranty, (iii) a Guarantor’s becoming
insolvent or the subject of a bankruptcy filing, (iv) a Guarantor’s refusal to
honor the guaranty, or (v) a Guarantor’s breach of its guaranty obligation on an
anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease.

13.2         Remedies. If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
(to the extent described in Paragraph 7.4(c) and Exhibit 2) of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Lessor in connection with this Lease applicable to the unexpired term of this
Lease ; provided, however, that in no event shall Lessor be entitled to double
recovery from Lessee for damage incurred as a result of such Breach. The worth
at the time of award of the amount referred to in provision (iii) of the
immediately preceding sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of the District within which the
Premises are located at the time of award plus one percent. Efforts by Lessor to
mitigate damages caused by Lessee’s Breach of this Lease shall not waive
Lessor’s right to recover damages under Paragraph 12. If termination of this
Lease is obtained through the provisional remedy of unlawful detainer, Lessor
shall have the right to recover in such proceeding any unpaid Rent and damages
as are recoverable therein, or Lessor may reserve the right to recover all or
any part thereof in a separate suit. If a notice and grace period required under
Paragraph 13.1 was not previously given, a notice to pay rent or quit, or to
perform or quit given to Lessee under the unlawful detainer statute shall also
constitute the notice required by Paragraph 13.1. In such case, the applicable
grace period required by Paragraph 13.1 and the unlawful detainer statute shall
run concurrently, and the failure of Lessee to cure the Default within the
greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Lease entitling Lessor to the remedies provided for in this
Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3         Inducement Recapture. Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee’s entering into this
Lease, all of which concessions are hereinafter referred to as “Inducement
Provisions,” shall be deemed conditioned upon Lessee’s full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

13.4         Late Charges. Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within 5 10 days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall immediately pay
to Lessor a one-time late charge equal to 10% 5% of each such overdue amount or
$100, whichever is greater. The Parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for 3 consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.

13.5         Interest. Any monetary payment due Lessor hereunder, other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
non-scheduled payment, shall bear interest from the date

12


--------------------------------------------------------------------------------


when due, as to scheduled payments, or the 31st day after it was due as to
non-scheduled payments. The interest ( “Interest”) charged shall be computed at
the rate of 10% per annum but shall not exceed the maximum rate allowed by law.
Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

13.6         Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less more than 30 days after receipt by Lessor, and any Lender whose
name and address shall have been furnished Lessee in writing for such purpose,
of written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion within
a reasonable time, then after Lessee gives Lessor a second written notice and
Lessor fails to commence the cure within 3 business days after said notice,
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure, provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

14.           Condemnation. If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively “Condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the Building, or more than 25% of
that portion of the Premises not occupied by any building, is permanently taken
by Condemnation (or taken for more than 90 days in a temporary taking by
Condemnation) and such taking materially and adversely affects Lessee’s use or
occupancy of the Premises , Lessee may, at Lessee’s option, to be exercised in
writing within 10 days after Lessor shall have given Lessee written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession. If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation , subject to Paragraph 55.26 below.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any pursue a separate award for
compensation for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph. All Alterations and Utility
Installations made to the Premises by Lessee after the Commencement Date for
which Lessor will require removal pursuant to Paragraph 7.4(c), and those
portions of the Premises described on Exhibit 2, for purposes of Condemnation
only, shall be considered the property of the Lessee and Lessee shall be
entitled to any and all compensation which is payable therefor. In the event
that this Lease is not terminated by reason of the Condemnation, Lessor shall
repair any damage to the Premises caused by such Condemnation.

15.           Brokerage Fees.

15.1         Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.9 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
acquires any rights to the Premises or other premises owned by Lessor and
located within the same Project, if any, within which the Premises is located,
(c) if Lessee remains in possession of the Premises, with the consent of Lessor,
after the expiration of this Lease, or (d) if Base Rent is increased, whether by
agreement or operation of an escalation clause herein, then, Lessor shall pay
Brokers a fee pursuant to the separate written agreement described in Paragraph
1.9(b). in accordance with the schedule of the Brokers in effect at the time of
the execution of this Lease.

15.2         Assumption of Obligations. Any buyer or transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder. Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.9, 15, 22 and 31. If Lessor fails to pay to Brokers any amounts due
as and for brokerage fees pertaining to this Lease when due, then such amounts
shall accrue Interest. In addition, if Lessor fails to pay any amounts to
Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor and
Lessee of such failure and if Lessor fails to pay such amounts within 10 days
after said notice, Lessee shall pay said monies to its Broker and offset such
amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a third
party beneficiary of any commission agreement entered into by and/or between
Lessor and Lessor’s Broker for the limited purpose of collecting any brokerage
fee owed.

15.3         Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.

16.           Estoppel Certificates.

(a) Subject to Paragraph 55.22, each Each Party (as “Responding Party”) shall
within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge and deliver to the Requesting Party a statement in
writing in form similar to the then most current “Estoppel Certificate” form
published by the AIR Commercial Real Estate Association, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party.

(b) If the Responding Party is required and shall fail to execute or deliver the
Estoppel Certificate within such 10 day period, the Requesting Party may execute
an Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
if Lessor is the Requesting Party,

13


--------------------------------------------------------------------------------


not more than one month’s rent has been paid in advance. Prospective purchasers
and encumbrancers may rely upon the Requesting Party’s Estoppel Certificate, and
the Responding Party shall be estopped from denying the truth of the facts
contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, or if Lessor is reasonably concerned about Lessee’s financial
condition, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth. So long as the stock of Lessee is
publicly traded on a national stock exchange, Lessee’s delivery of its
publicly-available financial statements shall satisfy its obligations under this
Paragraph 16(c).

17.           Definition of Lessor. The term “Lessor” as used herein shall mean
the owner or owners at the time in question of the fee title to the Premises,
or, if this is a sublease, of the Lessee’s interest in the prior lease. In the
event of a transfer of Lessor’s title or interest in the Premises or this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor. Except as provided in Paragraph 15, upon
such transfer or assignment and delivery of the Security Deposit, as aforesaid,
the prior Lessor shall be relieved of all liability with respect to the
obligations and/or covenants under this Lease thereafter to be performed by the
Lessor. Subject to the foregoing, the obligations and/or covenants in this Lease
to be performed by the Lessor shall be binding only upon the Lessor as
hereinabove defined.

18.           Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.           Days. Unless otherwise specifically indicated to the contrary, the
word “days” as used in this Lease shall mean and refer to calendar days.

20.           Limitation on Liability. The Notwithstanding anything to the
contrary in this Lease, the obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor or its partners, members, directors,
officers or shareholders, and Lessee shall look to the Premises and the proceeds
of any insurance maintained by Lessor hereunder , and to no other assets of
Lessor, for the satisfaction of any liability of Lessor with respect to this
Lease, and shall not seek recourse against Lessor’s investment advisors,
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21.           Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

22.           No Prior or Other Agreements; Broker Disclaimer. This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein Lessee’s lease of the Premises, and no other prior or contemporaneous
agreement or understanding shall be effective. Lessor and Lessee each represents
and warrants to the Brokers that it has made, and is relying solely upon, its
own investigation as to the nature, quality, character and financial
responsibility of the other Party to this Lease and as to the use, nature,
quality and character of the Premises. Brokers have no responsibility or
liability with respect thereto or with respect to any default or breach hereof
by either Party. The Purchase Contract shall govern the terms of Lessor’s
purchase of the Premises from Lessee’s Affiliate, and shall remain in effect as
and to the extent provided therein. The liability (including court costs and
attorneys’ fees), of any Broker with respect to negotiation, execution, delivery
or performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.

23.           Notices.

23.1         Notice Requirements. All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

23.2         Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

24.           Waivers. No waiver by Lessor either Party of the Default or Breach
of , or failure to perform, any term, covenant or condition hereof by Lessee the
other Party, shall be deemed a waiver of any other term, covenant or condition
hereof, or of any subsequent Default or Breach by Lessee of, or failure to
perform, the same or of any other term, covenant or condition hereof. Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. The acceptance of
Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
Except as provided in Paragraph 43 below, any payment by Lessee may be accepted
by Lessor on account of moneys or damages due Lessor, notwithstanding any
qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of

14


--------------------------------------------------------------------------------


deposit of such payment.

25.           Disclosures Regarding The Nature of a Real Estate Agency
Relationship.

(a)           When entering into a discussion with a real estate agent regarding
a real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:

(i)            Lessor’s Agent. A Lessor’s agent under a listing agreement with
the Lessor acts as the agent for the Lessor only. A Lessor’s agent or subagent
has the following affirmative obligations: To the Lessor: A fiduciary duty of
utmost care, integrity, honesty, and loyalty in dealings with the Lessor. To the
Lessee and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii)           Lessee’s Agent. An agent can agree to act as agent for the Lessee
only. In these situations, the agent is not the Lessor’s agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent acting only for a Lessee has the
following affirmative obligations. To the Lessee: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(iii)          Agent Representing Both Lessor and Lessee. A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. b. Other duties to
the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

(b)           Brokers have no responsibility with respect to any default or
breach hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c)           Lessor and Lessee agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential.

26.           No Right To Holdover. Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease. In the event that Lessee holds over, then the Base Rent shall be
increased to 150% 125% of the Base Rent applicable immediately preceding the
expiration or termination for the first sixty (60) days of such holding over,
and thereafter 150% of the Base Rent applicable immediately preceding the
expiration or termination. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.

27.           Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

28.           Covenants and Conditions; Construction of Agreement. All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

29.           Binding Effect; Choice of Law. This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

30.           Subordination; Attornment; Non-Disturbance.

30.1         Subordination. This Subject to Paragraph 30.3 below, this Lease and
any Option granted hereby shall be subject and subordinate to any ground lease,
mortgage, deed of trust, or other hypothecation or security device
(collectively, “Security Device”), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modifications, and extensions thereof. Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as “Lender”) shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease. Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

30.2         Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the

15


--------------------------------------------------------------------------------


remainder of the term hereof, or, at the election of the new owner, this Lease
will automatically become a new lease between Lessee and such new owner, for the
remainder of the term hereof, and (ii) Lessor shall thereafter be relieved of
any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent , or (d) be liable for the return of any security
deposit paid to any prior lessor unless the security deposit has been received
by such new owner.

30.3         Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement” ) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.

30.4         Self-Executing. The agreements contained in this Paragraph 30 shall
be effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31.           Attorneys’ Fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, a final, non-appealable
judgment, or the abandonment by the other Party or Broker of its claim or
defense. The attorneys’ fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred. In addition, Lessor shall be entitled to attorneys’ fees,
costs and expenses incurred in the preparation and service of valid notices of
Default and consultations in connection therewith, whether or not a legal action
is subsequently commenced in connection with such Default or resulting Breach
($200 is a reasonable minimum per occurrence for such services and
consultation).

32.           Lessor’s Access; Showing Premises; Repairs. Subject to compliance
with Lessee’s security requirements, Lessor and Lessor’s agents shall have the
right to enter the Premises at any time, in the case of an emergency, and
otherwise at reasonable times after reasonable prior notice (which may be
verbal) for the purpose of showing the same to prospective purchasers, lenders,
or during the last nine months of the Term, to tenants, and making such
alterations, repairs, improvements or additions to the Premises as Lessor may
deem necessary or desirable be permitted or required to make, and the erecting,
using and maintaining of utilities, services, pipes and conduits through the
Premises and/or other premises as long as there is no material adverse effect to
Lessee’s use of or access to the Premises or any material portion thereof. All
such activities authorized under this Paragraph 32 shall be without abatement of
rent or liability to Lessee.

33.           Auctions. Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor’s prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.           Signs. Lessor may place on the Premises ordinary “ For Sale” signs
at any time and ordinary “ For Lease” signs during the last 6 months of the term
hereof. Except for ordinary “for sublease” signs, Lessee shall not place any
sign upon the Premises without Lessor’s prior written consent. All signs must
comply with all Applicable Requirements. Lessor hereby approves of Lessee’s
signs existing as of the Commencement Date.

35.           Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor’s failure within 10 30 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

36.           Consents. Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37.           Guarantor.

37.1         Execution. The Guarantors, if any, shall each execute a guaranty in
the form most recently published by the AIR Commercial Real Estate Association,
and each such Guarantor shall have the same obligations as Lessee under this
Lease.

16


--------------------------------------------------------------------------------


37.2         Default. It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.

38.           Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.           Options. If Lessee is granted an Option, as defined below, then
the following provisions shall apply:

39.1         Definition. “Option” shall mean: (a) the right to extend the term
of or renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

39.2         Options Personal To Original Lessee May Not Be Separated. Any
Option granted to Lessee in this Lease is personal to the original Lessee, and
cannot be assigned or exercised by anyone other than said original Lessee or an
Affiliate and only while the original Lessee or an Affiliate is in full
possession of at least 50% of the Premises. and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.

39.3         Multiple Options. In the event that Lessee has any multiple Options
to extend or renew this Lease, a later Option cannot be exercised unless the
prior Options have been validly exercised.

39.4         Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), or (iii) during the time
Lessee is in Breach of this Lease, or (iv) in the event that Lessee has been
given 3 or more valid notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due commits a Default under Paragraph 13.1(f) above (without any
necessity of Lessor to give notice thereof), or (ii) if Lessee commits a Breach
of this Lease.

40.           Multiple Buildings. If the Premises are a part of a group of
buildings controlled by Lessor, Lessee agrees that it will abide by and conform
to all reasonable rules and regulations which Lessor may make from time to time
for the management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.

41.           Security Measures. Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility and liability for the protection
of the Premises, Lessee, its agents , employees, contractors and invitees and
their property from the acts of third parties.

42.           Reservations. Lessor reserves to itself the right, from time to
time, to grant, without the consent or joinder of Lessee, such easements, rights
and dedications that Lessor deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights, dedications,
maps and restrictions do not unreasonably and/or materially interfere with the
use of the Premises by Lessee. Lessee agrees to sign any documents reasonably
requested by Lessor to effectuate any such easement rights, dedication, map or
restrictions. Lessee hereby approves of all easements affecting the Premises as
of the Commencement Date.

43.           Performance Under Protest. If at any time a dispute shall arise as
to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid “under protest” with within
6 months shall be deemed to have waived its right to protest such payment.

44.           Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

45.           Conflict. Any conflict between the printed provisions of this
Lease and typewritten or handwritten provisions shall be controlled by the

17


--------------------------------------------------------------------------------


typewritten or handwritten provisions.

46.           Offer. Preparation of this Lease by either Party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

47.           Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

48.           Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.

49.           Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease o is x is not attached to this Lease.

50.           Americans with Disabilities Act. Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation. In the event that
Lessee’s use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee’s expense.

LEASE CONTINUES ON NEXT PAGE

18


--------------------------------------------------------------------------------


ADDENDUM TO LEASE

 

This Addendum to the Standard Industrial/Commercial [Single - Lessee Lease –
Net] (the “Addendum”) is entered into by and between VRS Chatsworth LLC, a
Virginia limited liability company (“Lessor”), and Natrol, Inc., a Delaware
corporation (“Lessee”). To the extent that the provisions of this Addendum are
inconsistent with the terms and conditions of the lease to which it is attached
(the ”Lease”), the provisions of this Addendum shall control. Capitalized terms
in this Addendum shall have the same meaning as capitalized terms in the Lease.

51.          Additional Matters Relating to Commencement and Expiration Dates.

51.1         The Commencement Date shall be that date upon which Lessor acquires
the Premises pursuant to the closing of that certain Purchase Agreement dated
March 29, 2007, by and between Realty Advisors Associates, LLC, as purchaser,
and Natrol Real Estate, Inc. and Natrol Real Estate II, Inc., collectively as
seller (the “Purchase Contract”).

51.2         The Expiration Date shall be the date which is the day prior to the
fifth (5th) anniversary of the Commencement Date.

51.3         The Base Rent and Lessor’s Reimbursable Expenses for the first
month of the Original Term shall be prorated, based upon the closing date of the
transactions pursuant to the Purchase Contract. Upon such closing, the Base
Rent, Lessor’s Reimbursable Expenses through the end of the calendar month in
which such closing occurs, and the Security Deposit, each shall be credited to
Lessor through the escrow under the Purchase Contract, and shall be deemed, for
purposes of this Lease, to have been paid by Lessee to Lessor thereupon.
Lessee’s first payment of Base Rent thereafter shall be due upon the first day
of the calendar month following such closing under the Purchase Contract.

51.4         Upon the request of either Party, the other Party shall acknowledge
in writing the amount of Base Rent and Lessor’s Reimbursable Expenses paid on
behalf of Lessee at the closing under the Purchase Contract and enter into a
written confirmation of the Commencement Date.

52.          Management Fee. For so long as Lessor retains a separate property
manager for the Premises, Lessor shall be entitled to collect, and Lessee shall
pay to Lessor, a property management fee equal to two percent (2%) of the Base
Rent.

53.          Base Rent Increases. On each anniversary of the Commencement Date
during the Original Term, the monthly Base Rent shall increase by three percent
(3%) from the rate applicable in the prior year (i.e., Lease Year 2, $63,303.00;
Lease Year 3, $65,202.00; Lease Year 4, $67,158.00; and Lease Year 5,
$69,173.00).

54.          Options to Extend. Subject to Paragraph 39 of the Lease, Lessor
hereby grants to Lessee the options to extend of this Lease (individually, an
“Option”, and collectively, the “Options”, and respectively, the “First Option”
and “Second Option”) for two (2) consecutive periods of five (5) years each (the
first such period being referred to herein as the “First Option Period”, and the
second such period being referred to herein as the “Second Option Period”),
commencing upon the expiration of the Original Term or the First Option Period,
as the case may be, upon each and all of the following terms and conditions:

(a)           Lessee gives to Lessor, and Lessor actually receives, on a date
which is prior to the date that the First Option Period or Second Option Period,
as applicable, would commence (if such Option were to be exercised) by at least
twelve (12) and not less than nine (9) months, a binding written notice of the
exercise of the applicable Option, time being of the essence. If said
notification of the exercise of said Option is not so given and received, the
Option shall automatically expire;

(b)           All of the terms and conditions of this Lease shall apply, except
where specifically modified by this Paragraph 54. Lessee shall only be entitled
to exercise the Second Option if Lessee has timely and properly exercised the
First Option;

(c)           The monthly Base Rent for each month of the First Option Period
and Second Option Period shall be the Prevailing Market Rent for the Premises as
of 120 days prior to the commencement of the First Option Period and the Second
Option Period, as the case may be.

(d)           The term “Prevailing Market Rent” as used in this Paragraph 54 is
defined to mean the fair market rent of the Premises according to comparable
properties in the general area. In determining fair market monthly rent it shall
be assumed that:

(i)            The Premises are in good condition and repair and are required to
be maintained by Lessee, as modified by the AIR Form lease.

19


--------------------------------------------------------------------------------


(ii)           The Premises would be leased for the period of the Option being
exercised by a tenant with the credit standing of Lessee, as the same exists at
the time of exercise.

(iii)          The Premises would be leased on the same terms of this Lease
insofar as the obligations for repair, maintenance, insurance and real estate
taxes existed as of the expiration of the Original Term or First Option Period,
as applicable, of this Lease.

(iv)          Consideration shall be given on a renewal (as opposed to a new
lease) basis to the following, if any: to allowances for market-based real
estate brokerage commissions, free rent and other inducements then being offered
in the market for comparable premises.

(v)           The Premises will be used for the use permitted under Paragraph
1.7.

(e)           Using the above assumptions, the Prevailing Market Rent shall be
determined by Lessor and submitted to Lessee (“Lessor’s Submission”) within the
twenty (20) day period following Lessee’s exercise of the First Option or Second
Option, as applicable. If Lessee disagrees with the Prevailing Market Rent in
Lessor’s Submission, Lessee shall, within twenty (20) days after receipt of
Lessor’s Submission, submit to Lessor in writing Lessee’s judgment as to the
Prevailing Market Rent (“Lessee’s Judgment”). In the event that Lessor fails to
timely generate Lessor’s Submission, then Lessee may commence such negotiations
by providing the initial notice, in which event Lessor shall have twenty (20)
days (“Lessor’s Review Period”) after receipt of Lessee’s notice of the new
rental within which to accept such rental. In the event Lessor fails to accept
in writing such rental proposed by Lessee, then such proposal shall be deemed
rejected, and Lessor and Lessee shall attempt in good faith to agree upon such
Prevailing Market Rate, using their best good faith efforts. If Lessor and
Lessee fail to reach agreement within fifteen (15) days following Lessor’s
Review Period (which shall be, in such event, the “Outside Agreement Date” in
lieu of the above definition of such date), then the Prevailing Market Rent
shall be determined in accordance with Subsections (i) through (v) below:

(i)            Within seven (7) days following the Outside Agreement Date,
Lesser and Lessee shall each select one (1) independent broker with at least
fifteen (15) years of experience in office/manufacturing/industrial space in the
West San Fernando Valley submarket in Los Angeles, California (a “Qualified
Broker”), to determine the Prevailing Market Rate. If one party shall fail to
select a Qualified Broker within the seven (7) day period, then the Qualified
Broker chosen by the other party shall be the sole arbitrator. If the two
appointed independent Qualified Brokers are unable to agree on Prevailing Market
Rate within a second period of seven (7) days following their appointment, the
two independent Qualified Brokers shall within seven (7) days from the date that
they were required to agree on the Prevailing Market Rate but were unable to do
so, select a third independent Qualified Broker (the “Third Qualified Broker”)
and the Third Qualified Broker shall be the sole arbitrator of the Prevailing
Market Rate. Neither Lessor nor Lessee, nor there respective Qualified Brokers,
shall have consulted with such Third Qualified Broker as to their respective
opinion as to the Prevailing Market Rent prior to the appointment. Such Third
Qualified Broker may hold such hearings and require such additional submittals
from the Parties as the Third Qualified Broker, in his or her sole discretion,
determines is necessary. In addition, Lessor or Lessee may submit to the Third
Qualified Broker, with a copy to the other party, within five (5) business days
after the appointment of the Third Qualified Broker, any market data and
additional information such Party deems relevant to the determination of the
Prevailing Market Rent (“Data”), and the other Party may submit a reply in
writing within five (5) business days after receipt of such Data.

(ii)           The Third Qualified Broker shall, within thirty (30) days of his
or her appointment, determine the Prevailing Market Rate based on the factors
described herein.

(iii)          The decision of the Third Qualified Broker shall be final and
binding upon Lessor and Lessee.

(iv)          If the initial Qualified Brokers selected by Lessor and Lessee
fail to agree on the Third Qualified Broker, then the appointment of the Third
Qualified Broker shall be made by the Presiding Judge of the Los Angeles County
Superior Court, or if he or she refuses to act, by any judge having jurisdiction
over the Premises.

(v)           The cost of the Third Qualified Broker shall be paid in equal
shares by Lessor and Lessee.

(f)            If for any reason the Prevailing Market Rent has not been
determined by the commencement of the applicable Option Period, Lessee shall
continue paying rent at the rate previously in effect or as specified in
Lessee’s Judgment, whichever is greater, and the Parties shall promptly make the
appropriate adjustments as soon as the Prevailing Market Rent is determined.

55.          Miscellaneous.

55.1.        No Representations or Warranties. Notwithstanding anything in the
Lease to the contrary, Lessee accepts the Premises in its “as is” “where is”
condition as of the Commencement Date and acknowledges that Lessor has made no
representation or warranty as to the suitability of the Premises for the conduct
of Lessee’s business, and Lessee waives any implied warranty that the Premises
are suitable for Lessee’s intended purposes. Notwithstanding anything in the
Lease to the contrary, Lessor makes no representation or warranty that Lessee’s
use is permitted by applicable zoning laws or other laws and regulations. In no
event shall any portion of the Premises be used for retail sales.

20


--------------------------------------------------------------------------------


Lessee shall not initiate, submit an application for, or otherwise request, any
land use approvals or entitlements with respect to the Premises, including,
without limitation, any variance, conditional use permit or rezoning, without
first obtaining Lessor’s prior written consent, which may be given or withheld
in Lessor’s sole discretion. Lessee shall not (a) install any antenna, dish or
other device on the roof of the Building or outside of the Premises, (b) make
any penetrations into the roof of the Building, (c) place loads upon floors,
walls or ceilings in excess of the load such items were designed to carry, (d)
place or store, nor permit any other person or entity to place or store, any
property, equipment, materials, supplies or other items outside of the Building
in which the Premises is located, except if approved by Lessor or (e) change the
exterior of the Premises. Lessee agrees that Lessor shall not be liable to
Lessee for its failure to furnish water, gas, electricity, telephone, sewer,
refuse and trash collection or any other utility services or building services
when such failure is occasioned, in whole or in part, by repairs, replacements
or improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, telephone service or other utility at the
Premises, by any accident, casualty or event arising from any cause whatsoever,
including the negligence of Lessor, its employees, agents and contractors, by
act, negligence or default of Lessee or any other person or entity, or by any
other cause, and such failures shall never be deemed to constitute an eviction
or disturbance of Lessee’s use and possession of the Premises or relieve Lessee
from the obligation of paying Rent or performing any of its obligations under
this Lease. Furthermore, Lessor shall not be liable under any circumstances for
loss of property or for injury to, or interference with, Lessee’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any such services or
utilities. Lessor may comply with voluntary controls or guidelines promulgated
by any governmental entity relating to the use or conservation of energy, water,
gas, light or electricity or the reduction of automobile or other emissions
without creating any liability of Lessor to Lessee under this Lease.
Notwithstanding the foregoing, Lessor shall be liable to the extent of
Landlord’s gross negligence or willful misconduct.

55.2.        Intentionally deleted.

55.3.        Tax Protest. From time to time Lessor may challenge the assessed
value of the Premises as determined by applicable taxing authorities and/or
Lessor may attempt to cause the Real Property Taxes to be reduced on other
grounds. If Lessor is successful in causing the Real Property Taxes to be
reduced or in obtaining a refund, rebate, credit or similar benefit (hereinafter
collectively referred to as a “reduction”), Lessor shall credit the reduction(s)
to Real Property Taxes for the calendar year(s) to which a reduction applies and
to recalculate the Real Property Taxes owed by Lessee for years in which the
reduction applies based on the reduced Real Property Taxes. All costs incurred
by Lessor in obtaining the Real Property Tax reductions shall be considered a
Lessor’s Reimbursable Expenses, and Lessor shall determine, in its reasonable
discretion, to which years any reductions will be applied. In addition, all
accounting and related costs incurred by Lessor in making the adjustments shall
be a Lessor’s Reimbursable Expense. Lessor shall have the right to compensate a
person or entity it employs to obtain a reduction in Real Property Taxes by
giving such person or entity a percentage of any reduction or credit obtained,
and in this event the reduction or credit obtained by Lessor shall be deemed to
be the reduction or credit given by the taxing authority less the compensation
paid to such person or entity. Lessee waives any right to contest or challenge
taxes; provided, however, that Lessor shall reasonably consider any request from
Lessee that Lessor challenge the assessed value of the Premises. Notwithstanding
the foregoing, if, on final appeal, the costs of pursuing the Real Property Tax
protest exceeds the savings for one (1) year, Lessor shall be responsible for
all costs related to the challenge of Real Property Taxes and the same shall not
constitute Lessor Reimbursable Expenses.

55.4.        Intentionally deleted.

55.5.        Lessor’s Rights. Lessor shall have the right, so long as the
address of the Premises set forth in Paragraph 1.2 remains valid, to designate
another address of the Premises upon not less than ninety (90) days prior
written notice.

55.6.        Intentionally Deleted.

55.7.        Intentionally deleted.

55.8.        View. The obstruction of Lessee’s view, air or light by any
structure erected in the vicinity of the Project, whether by Lessor or third
parties, shall in no way affect this Lease or impose any liability upon Lessor.

55.9.        Transfers. Lessee shall fully comply at its sole expense with all
present or future programs implemented or required by any governmental or
quasi-governmental entity to manage parking, transportation, air pollution or
traffic in and around the Premises or the metropolitan area in which the
Premises is located.

55.10.      No Recording. Neither this Lease, nor any memorandum, affidavit or
other writing with respect thereto, shall be recorded by Lessee or by anyone
acting through, under or on behalf of Lessee.

21


--------------------------------------------------------------------------------


55.11.      WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LESSOR AND LESSEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION,
PROCEEDING AND/OR HEARING BROUGHT BY EITHER LESSOR AGAINST LESSEE OR LESSEE
AGAINST LESSOR ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED
WITH, THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S USE OR
OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT
OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR OTHERWISE, NOW
OR HEREAFTER IN EFFECT.

55.12.      Hazardous Substances Disclosure Statement. Prior to executing this
Lease, Lessee has delivered to Lessor Lessee’s executed initial Hazardous
Substances Disclosure Certificate (the “Initial HazMat Certificate”). Lessee
covenants, represents and warrants to Lessor that the information contained in
the Initial HazMat Certificate is true and correct in all material respects and
accurately describes in all material respects the use(s) of Hazardous Substances
which will be made and/or used on the Premises by Lessee. Notwithstanding
anything contained in the Lease to the contrary (except for Permitted Hazardous
Substances), Lessee shall not have the right to use any Hazardous Substances at
the Premises that are not described on the Initial HazMat Certificate or to
increase the quantity of any Hazardous Material used at the Premises beyond the
quantity described on the Initial HazMat Certificate, without Lessor’s approval,
which may be withheld in Lessor’s sole discretion. Upon the prior written
request of Lessor, Lessee shall deliver to Lessor a new Hazardous Substances
Disclosure Certificate (each, a “Supplemental HazMat Certificate”) executed by
Lessee and describing Lessee’s then-present use of Hazardous Substances on the
Premises. The Initial HazMat Certificate and Supplemental HazMat Certificates
required hereunder shall be in the form attached hereto as Exhibit 3.

55.13.      Assignment and Subletting.

(a)           General Information. In addition to any other information
requested by Lessor pursuant to Paragraph 12 of the Lease, Lessee’s written
request for Lessor’s consent shall include all of the following information: (a)
financial statements for the proposed assignee or subtenant for the past three
(3) years (or if the proposed assignee or subtenant has not been in existence
for three (3) years, for as many years as the proposed assignee or subtenant has
been in existence), (b) a reasonably detailed description of the business the
proposed assignee or subtenant intends to operate at the Premises, (c) the
proposed effective date of the assignment or sublease, (d) a copy of the
proposed sublease or assignment agreement which includes all of the terms and
conditions of the proposed sublease or assignment, (e) a detailed description of
any Alterations the proposed assignee or subtenant desires to make to the
Premises, and (f) a Hazardous Substances Disclosure Statement substantially in
the form of Exhibit 3 attached hereto.

(b)           Transfer Premium. Lessor shall be entitled to receive from Lessee
(as and when received by Lessee) as an item of additional rent one-half of the
Transfer Premium received by Lessee from the subtenant or assignee in excess of
the amounts payable by Lessee to Lessor under the Lease. The Transfer Premium
shall be reduced by the reasonable brokerage commissions, cost of Alterations
and legal fees actually paid by Lessee in order to assign the Lease or to sublet
a portion of the Premises. “Transfer Premium” shall mean all Base Rent,
additional rent or other consideration of any type whatsoever payable by the
assignee or subtenant in excess of the Base Rent and additional rent payable by
Lessee under this Lease. If less than all of the Premises is transferred, the
Base Rent and the additional rent shall be determined on a
per-leasable-square-foot basis. “Transfer Premium” shall also include, but not
be limited to, key money and bonus money paid by the assignee or subtenant to
Lessee in connection with such Transfer, and any payment in excess of
fair-market value for services rendered by Lessee to the assignee or subtenant
or for assets, fixtures, inventory, equipment or furniture transferred by Lessee
to the assignee or subtenant in connection with such Transfer.

(c)           Recapture. Except with regard to transfers to Affiliates, Lessor
shall have the option, by giving written notice to Lessee within fifteen (15)
days after receipt of any request by Lessee to assign or sublease this Lease, to
terminate this Lease as to said portion Lessee desires to transfer effective as
of the date that is thirty (30) days after the date of Lessor’s written notice.

55.14.      Lessor Insurance. Lessor shall maintain the insurance described in
Section 8.3 of the Lease. Notwithstanding anything in the Lease to the contrary,
there shall be no limitation on the amount of liability insurance that may be
purchased by Lessor or the types of insurance that may be purchased by Lessor,
and all of Lessor’s insurance costs may be included in Lessor’s Reimbursable
Expenses. Subject to the preceding sentence, Lessor shall have the right to
determine in its sole discretion the types and amounts of insurance it obtains
with respect to the Premises. Lessor, at Lessor’s sole election, may insure the
Premises for losses or damage resulting from the perils of terrorism, flood
and/or earthquake, and the cost of such insurance shall be included as a
Lessor’s Reimbursable Expense. Lessee shall not have the right to purchase
insurance on behalf of Lessor; provided, however, in the event that after the
initial Lessor transfers the Premises to a new owner that is not affiliated with
the initial Lessor, Lessee objects to Lessor’s estimate of the cost of the
earthquake coverage, Lessee shall be permitted to recommend to Lessor a less
expensive company meeting the requirements of Section 8.5 of the Lease
(“Lessee’s Recommended Insurance Company”). In the event said coverage is less
than the rate offered by Lessor’s insurance company, then Lessor shall be
required to purchase insurance from Lessee’s Recommended Insurance Company.

22


--------------------------------------------------------------------------------


55.15.      Intentionally Deleted.

55.16.      Performance of Certain Work by Lessor. Notwithstanding Lessee’s
obligations under Paragraph 7.1 of the Lease, Lessor shall employ contractors to
perform all repairs, maintenance and replacement of the sprinkler systems, fire
alarm systems and fire detection systems that service the Premises. The items
described in the previous sentence that Lessor will cause to be repaired,
maintained and replaced are hereinafter referred to as the “Lessor Maintenance
Items”. Lessor shall determine in its sole discretion the scope and timing of
the performance of such Lessor Maintenance Items, and Lessee shall not perform
such Lessor Maintenance Items. Lessee shall immediately give Lessor written
notice of any repair or maintenance required by Lessor pursuant to this section,
after which Lessor shall have a reasonable time in which to complete such repair
or maintenance. Lessor shall include the cost of Lessor Maintenance Items as
Lessor’s Reimbursable Expenses. The cost of replacing Lessor Maintenance Items
(as opposed to repairing Lessor Maintenance Items) shall be amortized as
provided in Paragraph 7.1(d) of the Lease. Lessor shall be permitted to require
Lessee to maintain Lessor Maintenance Items upon thirty (30) days advance
written notice to Lessee, in which case Lessee shall be liable for all costs
associated therewith, subject to Section 7.1(d) of the Lease.

55.17.      Intentionally Deleted.

55.18.      Certain Repairs. In addition to Lessee’s other obligations under the
Lease, Lessee shall pay at Lessee’s sole cost and expense for the cost of
repairing all damage to the Premises resulting from the acts of vandalism,
malicious mischief, burglary and other acts of Lessee, its employees, invitees,
contractors and other third parties. Such damages shall include, but are not
limited to, damages to exterior walls, roofs, vents and overhead doors. In
addition, if Lessee dirties or soils the exterior of the Premises, Lessee shall
pay to Lessor on demand the cost of cleaning the exterior of the Premises.

55.19.      Intentionally deleted.

55.20.      Intentionally deleted.

55.21.      Lessor Default. Notwithstanding anything in the Lease to the
contrary, this Lease and the obligations of each Party hereunder (other than
Lessee’s obligation to pay Rent or other monetary obligations which can be
fulfilled with the payment of money such as insurance premiums), shall not be
affected or impaired because the other Party is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of fire, earthquake, weather delays or other acts of God,
strikes, boycotts, terrorism, war, riot, insurrection, embargoes, shortages of
equipment, labor or materials, delays in issuance of governmental permits or
approvals, or any other cause beyond the reasonable control of such Party, and
the time for such Party’s performance shall be extended for the period of any
such delay. Any claim, demand, right or defense by Lessee that arises out of
this Lease or the negotiations which preceded this Lease shall be barred unless
Lessee commences an action thereon, or interposes a defense by reason thereof,
within twelve (12) months after the date of the inaction, omission, event or
action that gave rise to such claim, demand, right or defense. Lessee hereby
waives its right to recover consequential damages (including, but not limited
to, lost profits) or punitive damages arising out of a Lessor default.

55.22.      Estoppel Certificates. Lessor shall have no obligation to provide an
Estoppel Certificate to Lessee other than in response to Lessee’s request for
same in connection with (a) the sale by Lessee of its business at the Premises
and/or (b) the request of Lessee’s lender or prospective lender.

55.23.      Intentionally deleted.

55.24.      Signs and Alarm Systems. Lessor shall have the right to approve in
Lessor’s sole and absolute discretion all signs installed after the Commencement
Date and (to the extent they tie into the Premises’ fire sprinklers and/or fire
alarm systems) alarm systems prior to their installation, and all signs and
alarm systems shall be installed at Lessee’s sole cost and expense. Lessee shall
remove all signs and alarm systems upon the termination of the Lease, and Lessee
shall repair any damage to the Premises and Building caused by such removal, at
Lessee’s sole cost and expense.

55.25.      Intentionally deleted.

55.26       Lessor’s Rights.  Notwithstanding anything in the Lease to the
contrary, (a) if there is Premises Partial Damage and Lessor is required to pay
$250,000 or more of the available insurance proceeds to Lessor’s Lender, then
Lessor may terminate this Lease by giving written notice to Lessee of its
election to terminate within 120 days after the damage and not less than 60 days
prior to the date of termination, and (b) if there is Premises Partial Damage
and Lessor receives proceeds from its insurer which are insufficient to complete
the required restoration by $250,000 or more, then Lessor may terminate this
Lease by giving written notice of its election to terminate within 120 days
after the damage and not less than 60 days prior to the date of termination.  If
Lessor elects to terminate in accordance with clause (b) of the preceding
sentence, Lessee may, within thirty (30) days after Lessor’s notice of
termination is given, deliver to Lessor any shortage in insurance proceeds (or
adequate assurance thereof), in which event this Lease shall not terminate, and
Lessor shall proceed to make the required repairs.

23


--------------------------------------------------------------------------------


55.27.      Lessor’s Reimbursable Expenses. Notwithstanding anything in the
Lease to the contrary, Lessee shall pay Lessor’s Reimbursable Expenses. For the
purposes of this Lease, the term “Lessor’s Reimbursable Expenses” shall mean any
expenses incurred by Lessor for the sprinkler system, fire detection system and
fire alarm system, the management fee described in Section 52 above, Real
Property Taxes, all of Lessor’s insurance costs, including, deductibles, costs
to protest Real Property Taxes (except as provided in Section 55.3 above),
payments made by Lessor under any easement, license, operating agreement,
declaration, restrictive covenant or other agreement relating to the sharing of
costs among property owners, the cost of all business licenses, permits or
similar fees relating to the operation, ownership, repair or maintenance of the
Premises (other than the cost of licenses, permits or similar fees relating to
the operation of Lessor as opposed to the Premises), and the cost of any other
item the cost of which is stated in the Lease to be a Lessor’s Reimbursable
Expense. Notwithstanding anything in the Lease to the contrary, the following
items shall be treated as Lessor’s Reimbursable Expenses and not capital
improvements: (i) the cost of painting all or part of the Premises and (ii) the
cost of resurfacing and restriping roadways and parking areas. References to
facilities, services, utilities or other items in this Paragraph 55.27 shall not
impose an obligation on Lessor to have said facilities or to provide said
services unless such facilities and services already exist at the Premises.
Lessor will, from time to time, estimate what Lessor’s Reimbursable Expenses
will be and the same shall be payable by Lessee monthly during each calendar
year of the Lease Term, on the same day as the Base Rent is due hereunder. In
the event that Lessee pays Lessor’s estimate of Lessor’s Reimbursable Expenses,
Lessor shall use its best efforts to deliver to Lessee within 120 days after the
expiration of each calendar year a reasonably detailed statement (the
“Statement”) showing Lessor’s Reimbursable Expenses incurred during such year.
Lessor’s failure to deliver the Statement to Lessee within said period shall not
constitute Lessor’s waiver of its right to collect said amounts or otherwise
prejudice Lessor’s rights hereunder. If the total of Lessee’s payments under
this Paragraph 55.27 during said calendar year exceed the amount indicated on
the Statement, Lessee shall be entitled to credit the amount of such overpayment
against Lessor’s Reimbursable Expenses next falling due. If the amount to be
paid by Lessee as indicated on the Statement exceeds the total of Lessee’s
payments under this Paragraph 55.27 during said calendar year, Lessee shall pay
to Lessor the amount of the deficiency within thirty (30) days after delivery of
the Statement by Lessor to Lessee. Lessor and Lessee shall forthwith adjust
between them by cash payment any balance determined to exist with respect to
that portion of the last calendar year for which Lessee is responsible for
Lessor’s Reimbursable Expenses, notwithstanding that the Lease term may have
terminated before the end of such calendar year, and this provision shall
survive the expiration or earlier termination of the Lease.

55.28       Condemnation.  If a temporary taking by Condemnation lasts for less
than ninety (90) days, Lessee’s Base Rent shall be abated during said period but
Lessee shall not have the right to terminate this Lease.  If Lessee does not
terminate this Lease in accordance with Section 14 above, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in proportion to the reduction in
utility of the Premises caused by such condemnation, but in no event shall such
reduction in Base Rent exceed the amount which Lessor was compensated by the
condemning authority for loss of any rent. In the event that this Lease is not
terminated by reason of such condemnation, and subject to the requirements of
any Lender, Lessor shall to the extent of severance damages received by Lessor
in connection with such condemnation, repair any damage to the Premises caused
by such condemnation (but not damage to any Trade Fixtures, to any Alterations
or Utility Installations made after the Commencement Date, nor to those portions
of the Premises described on Exhibit 2). In the event the requirements of any
Lender prevent Lessor from repairing the Premises (other than Lessee’s Trade
Fixtures, any Alterations or Utility Installations made after the Commencement
Date, and those portions of the Premises described on Exhibit 2, with respect to
which Lessor shall have no repair obligation), Lessor promptly shall notify
Lessee in writing of the estimated shortage in proceeds, and Lessee shall elect,
within 10 business days after such notice, whether to (a) terminate this Lease
60 days thereafter by written notice to Lessor, or (b) if approved by Lender,
pay for the repair cost of the Premises in excess of the amount of such proceeds
available to Lessor (in which event Lessee shall provide the funds or
satisfactory assurance thereof to Lessor within 30 days after such election), in
which event this Lease shall not terminate.  The option in Paragraph (b) shall
only be permitted if said arrangement is approved by Lender. Lessee’s failure to
make an election within the time provided shall constitute Lessee’s election to
terminate this Lease 60 days after the expiration of said 10 business day
period.  Paragraph 14 together with this Paragraph 55.28, not general principles
of law or California Code of Civil Procedure sections 1230.010 et seq., shall
govern the rights and obligations of Lessor and Lessee with respect to the
condemnation of all or any portion of the Premises.

55.29       Adequate Assurance. As used in the Lease, the term “adequate
assurance thereof” or words of like import shall mean an irrevocable
unconditional letter of credit issued to Lessor as the Beneficiary, in form
acceptable to Lessor or an escrow arrangement reasonably acceptable to Lessor.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND EFFECTUATE
THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE PREMISES.

24


--------------------------------------------------------------------------------


ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, EFFECT, OR
TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT RELATES. THE
PARTIES ARE URGED TO:

1.             SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

2.             RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTUAL INTEGRITY OF THE PREMISES, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

The Parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

Executed at:

 

 

Executed at:

Chatsworth, CA

On:

 

, 2007

 

On:

April 2

, 2007

 

 

 

LESSOR:

 

LESSEE:

 

 

 

VRS Chatsworth LLC,

 

Natrol, Inc.,

a Virginia limited liability company

 

a Delaware corporation

 

 

 

By:

TA Richmond LLC,

 

 

 

Its Member

 

 

 

 

 

By:

/s/ Dennis R. Jolicoeur

 

By:

TA/VRS Manager LLC,

 

Name:

Dennis R. Jolicoeur

 

 

Its Manager

 

Title:

CFO

 

 

 

 

 

 

 

By:

TA Realty LLC,

 

 

 

 

 

Its Manager

 

 

 

 

 

 

 

By:

/s/ James P. Raisides

 

 

By:

/s/ Steven S. Spitz

Name:

James P. Raisides

 

 

Name:

Steven S. Spitz

Title:

Sr. Vice President

 

 

Title:

General Counsel

 

 

 

 

 

 

Address:

 

Address:

 

 

 

c/o TA Associates Realty

 

21411 Prairie Street

1301 Dove Street, Suite 860

 

Chatsworth, California 91311

Newport Beach, California 92660-2440

 

Attention: General Counsel

 

 

 

Telephone: (949) 852-2030

 

Telephone: (818) 739-6000

Facsimile: (949) 852-2031

 

Facsimile: (818) 739-6032

 

 

 

With a Copy to:

 

 

 

 

 

c/o TA Associates Realty

 

 

28 State Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

 

 

 

Telephone: (617) 476-2700

 

 

Facsimile: (617) 476-2799

 

 

 

25


--------------------------------------------------------------------------------


EXHIBIT 3

Form of HazMat Certificate

General Information

Name of Responding Company:

 

 

 

 

 

Mailing Address:

 

 

 

 

 

Signature:

 

 

 

 

 

Title:

 

 

Phone:

 

 

 

 

 

Date:

 

 

Age of Facility:

 

 

Length of Occupancy:

 

 

Major products manufactured and/or activities conducted on the property:

Type of Business Activity(ies):

Hazardous Materials Activities:

(check all that apply)

(check all that apply)

 

 

o machine shop

o degreasing

o light assembly

o chemical/etching/milling

o research and development

o wastewater treatment

o product service or repair

o painting

o photo processing

o striping

o automotive service and repair

o cleaning

o manufacturing

o printing

o warehouse

o analytical lab

o integrated/printed circuit

o plating

o chemical/pharmaceutical product

o chemical/missing/synthesis

 

o silkscreen

 

o lathe/mill machining

 

o deionizer water product

 

o photo masking

 

o wave solder

 

o metal finishing

 

HAZARDOUS MATERIALS/WASTE HANDLING AND STORAGE

A.                                   Are hazardous materials handled on any of
your shipping and receiving docks in container quantities greater than one
gallon?               o Yes o No

B.                                     If Hazardous materials or waste are
stored on the premises, please check off the nature of the storage and type(s)
of materials below:

Types of Storage Container

Type of Hazardous Materials and/or Waste Stored

(list above-ground storage only)

 

 

 

o 1 gallon or 3 liter bottles/cans

o acid

o 5 to 30 gallon carboys

o phenol

o 55 gallon drums

o caustic/alkaline cleaner

o tanks

o cyanide

 

o photo resist stripper

 

o paint

 

o flammable solvent

 

o gasoline/diesel fuel

 

o nonflammable/chlorinated solvent

 

o oil/cutting fluid

 

C.                                     Do you accumulate hazardous waste
onsite?           o Yes o No

If yes, how is it being handled?

o on-site treatment or recovery

o discharged to sewer

 

o hauled offsite

If hauled offsite, by whom

 

o incineration

 

 


--------------------------------------------------------------------------------


D.                                    Indicate your hazardous waste storage
status with Department of Health Services:

o generator

o interim status facility

o permitted TSDF

o none of the above

WASTEWATER TREATMENT/DISCHARGE

A.                                   Do you discharge industrial wastewater to:

o sewer

o storm drain

o surface water

o no industrial discharge

 

B.                                     Is your industrial wastewater treated
before discharge?               o Yes o No

If yes, what type of treatment is being conducted?

o neutralization

o metal hydroxide formation

o closed-loop treatment

o cyanide destruct

o HF treatment

o other

SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES

A.                                   Are buried tanks/sumps being used for any
of the following:

o hazardous waste storage

o chemical storage

o gasoline/diesel fuel storage

o waste treatment

o wastewater neutralization

o industrial wastewater treatment

o none of the above

B.                                     If buried tanks are located onsite,
indicate their construction:

o steel               o fiberglass                 o concrete

o inside open vault              o double walled

C.                                 Are hazardous materials or untreated
industrial wastewater transported via buried piping to tanks, process areas or
treatment areas? o Yes o No

D.                                Do you have wet floors in your process
areas?           o Yes o No

If yes, name
processes:                                                                         

E.                                      Are abandoned underground tanks or sumps
located on the property?            o Yes o No

HAZARDOUS MATERIALS SPILLS

A.                                   Have hazardous materials ever spilled to:

o the sewer

o the storm drain

o onto the property

o no spills have occurred

B.                                     Have you experienced any leaking
underground tanks or sumps?             o Yes o No


--------------------------------------------------------------------------------


C.                                     If spills have occurred, were they
reported?            o Yes o No

Check which the government agencies that you contacted regarding the spill(s):

o Department of Health Services

o Department of Fish and Game

o Environmental Protection Agency

o Regional Water Quality Control Board

o Fire Department

D.                                    Have you been contacted by a government
agency regarding soil or groundwater contamination on your site?

o Yes o No

Do you have exploratory wells onsite? o Yes o No

If yes, indicate the following:

Number of wells:                          Approximate depth of wells:
                     Well diameters:                     

PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.

Check off those enclosed:

o Hazardous Materials Inventory Statement, HMIS

o Hazardous Materials Management Plan, HMMP

o Department of Health Services, Generatory Inspection Report

o Underground Tank Registrations

o Industrial Wastewater Discharge Permit

o Hazardous Waste Manifest


--------------------------------------------------------------------------------